DETAILED ACTION
This action is responsive to the Application filed 11/04/19.
Accordingly, claims 1-20 are submitted for prosecution on merits.		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8-11, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taube, USPN: 10,007,238 (herein Taube).
	As per claim 1, Taube discloses a computer implemented method for providing adaptive control of a gas mixture for delivery to a patient (delivery 222 – Fig. 6A; col. 2 li. 65 to col. 3 li. 3; col. 1, li. 32-37) via a separate external gas blender (col. 4 li. 32-39, 54-57) system, the computer implemented method comprising:
	receiving first SpO2 data from a regional oximeter (col. 2 li. 39-43; col. 3 li. 7-12) via a regional oximeter interface (read, pulse oximeter 110 – Fig. 5; col. 6, li. 35-48);
	determining first PaO2 data (Fig. 4; col. 13 li. 57 to col .14, li. 15; col. 20 li. 50-59) using a first lookup table (col. 14 li. 11 to col. 15, li. 3; col. 20 li. 51-54) derived from a first sigmoid shaped oxyhemoglobin dissociation curve (col. 14 li. 6-9; Fig. 4);
	determining a first gas mixture value (convert 114 – Fig. 5) using the first PaO2 data; and
	transmitting first adaptive feedback control data (col. 4 li. 30-37, 50-54; col. 5 li. 11-16) including the first gas mixture value (col. 15 li. 14-31; value 118, parameters 126, read and send to processor 26 – Fig. 5) to the separate external gas blender system (blender 34 – Fig. 5) via a gas blender interface (feedback control, gas mixture, gas blender interface - col. 20 li. 26-46).
	As per claim 8, Taube discloses computer implemented method of claim 1 further comprising converting a first SpO2 value from the first SpO2 data to a first PaO2 value (col. 13 li. 43 to col 14 li. 64) using interpolation (col 13, li. 15-46) upon determining the first SpO, value is not present in the first lookup table (if the exact value is not on the table - col. 14 li. 47-64).
	As per claims 9-10, Taube discloses computer implemented method of claim 1, wherein:
determining the first gas mixture value using the first PaO2 data comprises 
	a weighted average of a first sample period and a second sample period (e.g. three separate parameters, weighted sum, Kp, Ki, Kd,  t Time, T: integration variable, takes on values from time 0 to present time t – col. 3 li. 34-67; weighted sum - col. 12 li. 3-39) and the second sample period occurs immediately after the first sample period (sample period - col. 13 li. 2-10)
	wherein the weighted average is approximately 90% for the first sample period and is approximately 10% for the second sample period of the first PaO2 data (col. 13 li. 3 -12).
	As per claim 11, Taube discloses a computing device for providing adaptive control of a gas mixture for delivery to a patient via a separate external gas blender system (refer to claim 1), the computing device comprising: a memory; and at least one processor (refer to claim 1) configured for:
	receiving first SpO2 data from a regional oximeter via a regional oximeter interface; 
	determining first PaO2 data using a first lookup table derived from a first sigmoid shaped oxyhemoglobin dissociation curve; 
	determining a first gas mixture value using the first PaO2 data; and transmitting first adaptive feedback control data including the first gas mixture value to the separate external gas blender system via a gas blender interface.
	( all of which being addressed in claim 1)
	As per claim 18, Taube discloses computing device of claim 11, wherein the at least one processor is further configured for converting a first SpO2 value from the first SpO2 data to a first PaO2 value using interpolation upon determining the first SpO2 value is not present in the first lookup table. ( all of which being addressed in claim 8)
	As per claim 19, refer to rejection of claim 9.
	As per claim 20, Taube discloses a non-transitory computer-readable storage medium, storing one or more programs for execution by one or more processors of a computing device, the one or more programs including instructions for:
	receiving first SpO2 data from a regional oximeter via a regional oximeter interface;
	determining first PaO2 data using a first lookup table derived from a first sigmoid shaped oxyhemoglobin dissociation curve;
	determining a first gas mixture value using the first PaO2 data; and
	transmitting first adaptive feedback control data including the first gas mixture value to the separate external gas blender system via a gas blender interface.
	( all of which being addressed in claim 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 12-16 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Taube, USPN: 10,007,238 (herein Taube) in view of Tivig et al, USPubN: 2013/0263855 (herein Tivig)
	As per claims 2-3, Taube does not explicitly disclose (computer implemented method of claim 1) further comprising:
	(i) receiving second SpO2 data from a pulse oximeter via a pulse oximeter interface;
	determining second PaO2 data using a second lookup table derived from a second sigmoid shaped oxyhemoglobin dissociation curve; determining a second gas mixture value using the second PaO2, data; and
	(ii) upon activation of a software switch, transmitting second adaptive feedback control data including the second gas mixture value to the separate external gas blender system via the gas blender interface; wherein the activation of the software switch is a controlled by a user interface. 
	As for (ii),
	Taube discloses patient treatmen and delivery scenario of SpO2-PaO2 mixture associated with constant checking gas mixture delivered through a blender system by a controller that establishes whether the received mixture for a given patient is well under an alarming threshold considered detrimental to the patient health or current condition (col. 15 li. 5-43), whereupon the controller can set adaptive control over a gas mixture; e.g. reverting to known settings or prescribed default mixture (col. 15 li. 45-55), the adaptive control coupled with continual states monitoring and alarm functions with support by manual switch button (*) for use by the controller in applying of emergency measures in form of a user activation (col. 16 li. 7-31); hence triggering a corrective action so as to supply a second gas mixture (prescribed or default) to a blender responsive to a unacceptable patient condition threshold detection is recognized.
	As for (i)
	The monitoring of various instances of received SpO2-PaO2 mixtures into a corresponding blender, using plurality of PID controllers (col 4 li. 47-57) and a continuous controller check of a given mixture against state of a patient’s current condition entails a time-repetitive or building-wide, extensive scenario of forming gas mixtures which are being passed and received into a patient-attached PID controller (per effect of the plural adaptive controllers); i.e. each adaptive controller continuously monitoring states of blood oxygen supplied to patient for whom a blender interface supplies the gas mixture (col. 8 li. 64 to col. 9 li. 24) and accordingly sending adjustment signals or overriding operational mode (Fig. 6G, 6H)  to the GUI interface of relevant equipment connected to the patient (see Fig. 2 and related text), in the sense that more than one alarms can be generated from the plural adaptive controllers method in Taube (col. 20 li. 60 to col. 21 li. 3). In view of the various mixture sampling by a PID controller (col. 13 li. 35-46), and plural instances of alarms by which new PID signals can be generated to enlist different mixture values, the fact that a PID controller in Taube’s gas monitoring system is configured to initiate and repeat (**) the steps of mixture check and of generating one or more gas mixture bearing new configuration mixture values; that is, identification of newer mixture parameters per a computer reuse of lookup table as part of a second instance of receiving second SpO2 data from a pulse oximeter via a pulse oximeter interface; second instance of determining second PaO2 data using a second lookup table derived from a second sigmoid shaped oxyhemoglobin dissociation curve; and second instance determining a second gas mixture value using the second PaO2, data per effect of the plural adaptive controllers and their performing continuous sample checking, alarms generating and creating of newer mixture is recognized.
	Similar to Taube monitoring of patient, Tivig discloses alarm setting equipment based on tracking gas composition associated with patient treatment and health-defining parameters (para 0047) based thereon to trigger alarms (see Abstract ) where treatment via blood presssure measuring in consideration of hemoglobin oxygen saturation (para 0053) can use mode of supplemental oxygen (para 0049-0050) to compensate for CO2 or SPO2 alarm limit (para 0054), where a fraction of gaseous mixture in terms of small percentage may be supplied to a patient (para 0050); hence tracking of a condition having a critical threshold limit detection and treated with a additional percentage of gaseous mixture entails that one or more oxygen mixtures is provided as treatment in relation  to SPO2 consideration and patient condition monitoring is recognized
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the extensive patient monitoring, so that the plural PID controller effect of repetitively sampling mixtures, verifying their content against patient conditions, triggering alarms or identifying new mixture variables to initiate more gas mixture creation would (a) utiliize interactive support by the monitoring tools, which, upon activation of a software switch, transmit a second adaptive feedback control data including the second gas mixture value ( to the separate external gas blender system via the gas blender interface); per effect of a controller activation of a UI-supported software switch which is manually –  as via a UI button (*) -  controlled by a user; where support by the PID for continual monitoring of samples, verifying (against threshold) and considering of one more alternate gas mixtures – as per Tivig -  that best suit the patient conditions such as activating manual switch for reverting to corrective mixtures, or seeking one or more alternative mixtures to improve upon a detected patient’s unsuitable gas mixture (i.e. unacceptable low level), the seeking including – see (**) -  repeat of obtaining of a second SpO2 data received from a pulse oximeter via a pulse oximeter interface; determining a second PaO2 data using a second lookup table derived from a second sigmoid shaped oxyhemoglobin dissociation curve; and determining a second gas mixture value using determination on state second PaO2, data associated with the second SpO2 data to initiate generation of a new mixture to supply the blender system; because
	computer-based monitoring support for a patient conditions relies on computer automation to provide extensive and continuous check of gas supply to blood stream of a human, repetitive mixture sampling around the clock to ensure that each mixture collected within a definite/instantaneous time slice still fits with medical/configuration conditions and health state of a patient, and that upon detection of a undesirable reading, a computer-automated software would provide expediency factor in being able to initiate corrective action or timely switch to a manual response using a GUI means under corrective control by a human operator  - button (*), or else identify corrective parameter settings with a new set of values needed to initiate creation of a treatment type mixture - as per Tivig – such as forming a SpO2 / PaO2 gas combination (based on a second SpO2 and second PaO2 per a repeated process as in (**)) ; the time and resources efficiency thereof utilizing prestablished information from a oxyhemoglobin dissociation curve or lookup table, as knowledge base that would facilitate faster provisioning of corrective measures destined to address a medical urgency.
	As per claims 4-5, Taube discloses (computer implemented method of claim 3) further comprising 
	transmitting at least a portion of the first SpO2 data (col.15 li. 9-23; Fig. 5; col. 13 li. 46 to col. 14 li. 47) and at least a portion of the second SpO2 data (refer to second mixture and activation switch in rationale in claims 2-3) to the user interface.
	transmitting at least a portion of the first PaO2 data (col.15 li. 9-23; Fig. 4 and related text  – Note1: mixture having converted PaO2 from received SpO2 – col. 13 li. 43 to col. 14 li. 47 - reads on transmission of oxygen composition or mixture having both SPO2 and PaO2 to a blender, a PID controller and user interface associated with control and patient monitoring) and at least a portion of the second PaO2 data to the user interface (refer to rationale in claims 2-3).
	As per claim 6, Taube discloses (computer implemented method of claim 2), wherein the activation of the software switch (see processor, instructions in program memory, adaptive control mode - col. 15 li. 31 to col. 16, li.22; smart mode, personnel are notified by an alarm so that manual control can be instituted – col. 16 li. 29 to col. 17 li. 6) is controlled by detecting invalid data or missing data from the regional oximeter interface.
	As per claims 12-13, refer to rationale set forth in claims 2-3.
	As per claims 14-16, refer to claims 4-6 from above.
Claims 7, 17 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Taube, USPN: 10,007,238 (herein Taube) in view of Walker, USPubN: 2020/0170513 (herein Walker) 
	As per claim 7, Taube does not explicitly disclose (computer implemented method of claim 1), wherein the regional oximeter is a regional cerebral oxygen saturation monitor.
	Monitoring equipment controlled by a processor is shown in Walker as collection of sensor data for processor analytics (para 0014, 0018, 0033) related to physiologic states of a patient during an emergency condition to recommend a medical action (Figs. 2) or report in form of summary data created for monitored parameters on Oxygen saturation, or Cerebral Oxygen Saturaion, Ventilation rated or blood pressure etc. (para 0015), the monitoring using indicators on ECG, SpO2 and concentration on gas in the respiratory system (para 0028, 0031)
	Hence, based on importance of gas compostion associated with a patient respitratory state per the tracking (col. 6, li. 48 to col. 7, li. 4) of oxygen mixer/blender in Taube’s PID controller, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement processor monitoring in Taube so that patient physiologic state and blood or respiratory related parameters are tracked using corresponding meter, such as Cerebral Oxygen Saturation monitor means in Walker; because
	data collection from respiratory and blood system constitutes the one of the most critical physiologic representations/indicators of a human conditions or health state, and by attaching a oximeter to the patient blood stream or brain, the concentration of human vital gas or saturation level thereof can be measured and analyzed by a processor as set forth above so that timely alarms to trigger proper automated equipment switching/measures  in real time responsive to the alarm (brain oxygen insufficiency), or emergency type controls to be issued or passed on to more appropriate handling personnel.
	As per claim 17, refer to rationale set in claim 7.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 11, 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,007,238 (hereinafter ‘238).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.

	Instant claim 1					‘238 claim 1
computer method for providing adaptive control of a gas mixture for delivery to a patient via a separate external gas blender system, comprising: receiving first SpO2 data from a regional oximeter via a regional oximeter interface;
controller system for control of a gas mixture for delivery to a patient via a separate external gas blender system, comprising processors to: receive pulse oximeter data via the pulse oximeter interface including SpO2 level signals and alarm condition signals;
determining first PaO2 data using a first lookup table derived from a first sigmoid shaped oxyhemoglobin dissociation curve;
determining a first gas mixture value using the first PaO2 data;
a lookup table relating SpO2 levels to PaO2 levels, wherein the lookup table is derived from a sigmoid shaped oxyhemoglobin dissociation curve; convert the SpO2 level signals received via the pulse oximeter interface to a PaO2 level for calculation of an appropriate gas mixture, and to calculate values of PaO2
transmitting first adaptive feedback control data including the first gas mixture value to the separate external gas blender system via a gas blender interface.
output data to the gas blender interface to effect adaptive feedback control of the gas mixture based upon the SpO2 level signals from the pulse oximeter interface


Hence, instant claim 1 is deemed an obvious variant to the language of ‘238 claim 1
Instant claims 11 and 20 recite the same step limitations of claim 1, hence are also deemed obvious over the subject matter of ‘238 claim 1 as set forth above.
Dependent (instant) claims 2-10, 12-19 are therefore unpatentable for being dependent upon a rejected base claim.
Claims 1, 11, 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1, 5, 7 of U.S. Patent No. 10,514,662 (hereinafter ‘662).
		Instant claim 1					‘662 claim 1
computer method for providing adaptive control of a gas mixture for delivery to a patient via a separate external gas blender system, comprising: receiving first SpO2 data from a regional oximeter via a regional oximeter interface;
method for providing adaptive control of a gas mixture 
for delivery to a patient via a separate external gas 
blender system, the computer implemented method comprising: receiving SpO2 data from a pulse 
oximeter via a pulse oximeter interface;
determining first PaO2 data using a first lookup table derived from a first sigmoid shaped oxyhemoglobin dissociation 
curve;
determining a first gas mixture value using the first PaO2 data;
determining PaO2 data using a lookup table derived from a sigmoid shaped oxyhemoglobin dissociation curve; determining a gas mixture value using the PaO2 data
transmitting first adaptive feedback control data including the first gas mixture value to the separate external gas blender system via a gas blender interface.
transmitting adaptive feedback control data including the gas mixture value to the separate external gas blender system via a gas blender interface


Hence, instant claim 1 is deemed an obvious variant to the language of ‘662 claim 1
Instant claims 11 and 20 recite the same step limitations of claim 1, and ‘662 claims 5, 7-8 recite the same steps of receiving, determining (PaO2 ), determining (mixture) and transmitting similar to ‘662 claim 1; hence instant claims 1, 11, 20 would also be deemed obvious over the subject matter of ‘662 claims 5.7-8 for the same reasons set forth above.
	Dependent (instant) claims 2-10, 12-19 are therefore unpatentable for being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
July 22, 2022